                 Case 1:21-cr-00478-ER Document 28 Filed 09/13/21 Page 1 of 1

                                                                                        Hughes Hubbard & Reed LLP
                                                                                                       1775 I Street, N.W.
                                                                                            Washington, D.C. 20006-2401
                                                                                            Telephone: +1 (202) 721-4600
                                                                                                  Fax: +1 (202) 721-4646
                                                                                                    hugheshubbard.com

                                                                                                             Terence Healy
                                                                                                                    Partner
                                                                                            Direct Dial: +1 (202) 721-4676
                                                                                       terence.healy@hugheshubbard.com




                                                             September 10, 2021


      The Honorable Edgardo Ramos
      Thurgood Marshall U.S. Courthouse
      40 Foley Square
      New York, NY 10007

                  Re:       United States v. Trevor Milton
                            Case No. 1:21-cr-478

      Dear Judge Ramos:

                     We represent Defendant Trevor Milton in the above-referenced matter. On
      September 8, 2021, my firm mistakenly filed four documents related to a different case on the
      Court’s ECF system. Those filings are currently on the Court’s docket in this case as ECF Nos.
      18, 19, 20, and 21.

                     Given that the errantly filed documents relate to a different proceeding, we
      respectively seek to have them stricken or removed from the docket in this case.

                     Wherefore, we respectfully ask for the Court to direct the Clerk of the Court to
      remove or strike the filings at ECF Nos. 18-21 from the docket in this case.


The request is granted. The Clerk of Court is                Respectfully submitted,
respectfully requested to strike Docs. 18, 19, 20, and 21.
                                                                    /s/
It is SO ORDERED.
                                                             Terence Healy
                                                .
                                 09/13/2021
